PER CURIAM.
Defendant appeals from a final judgment for plaintiff after a jury verdict. Plaintiff was a real estate broker who sued defendant for a commission on the sale of certain property owned by defendant. On appeal defendant contends the trial court erred in failing to grant defendant’s motion for directed verdict. We affirm.
The testimony of the parties to the sales transaction was sharply conflicting. The jury considered and decided these disputed factual issues and no attack is made upon the court’s instructions on the law. We conclude that the evidence was sufficient to support the judgment for plaintiff. It is not the function of this court to re-evaluate the evidence or substitute our judgment for that of the jury. Competent evidence to support the verdict was presented and it must, therefore be affirmed. Helman v. Seaboard Coast Line Railroad Company, 349 So.2d 1187 (Fla. 1977).
AFFIRMED.
MOORE, BERANEK and HURLEY, JJ., concur.